Citation Nr: 1621775	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to an initial compensable disability rating prior to September 19, 2012, and in excess of 10 percent thereafter, for scars on the left leg.

5.  Entitlement to a disability rating in excess of 20 percent for a low back disorder. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty for training (ACDUTRA) from August 1961 to January 1962 with additional National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In March 2016, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's left leg scars to 10 percent effective September 19, 2012.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). The issue has been recharacterized above.

The Veteran also perfected appeals for service connection for right and left knee disabilities.  The February 2014 rating decision granted service connection for right knee strain, right knee instability, and left knee strain.  These grants are considered to be full grants of the benefits on appeal for the right and left knee claims.  These claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of entitlement to service connection for the right wrist (reopened) and skin cancer and increased ratings for left leg scars and the low back are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for a right wrist condition in September 1985 on the basis that the evidence did not show an inservice right wrist injury or any connection between the Veteran's right wrist condition and his service-connected left leg disability; the Veteran was properly informed of the adverse decision.

2.  Evidence submitted subsequent to the Board's September 1985 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right wrist disability.

3.  The Veteran's left elbow disability is at least as likely as not the result of his service-connected left leg disability.



CONCLUSIONS OF LAW

1.  The Board's September 1985 decision denying the Veteran's claim of entitlement to service connection for a right wrist condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right wrist disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With resolution of reasonable doubt in the appellant's favor, a left elbow disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's application to reopen a right wrist service connection claim and left elbow service connection claim are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A. New and Material Evidence

Service connection for a right wrist condition was originally denied in an November 1984 rating decision.  The RO essentially determined that the evidence did not show an inservice right wrist injury or that the Veteran's right wrist disability was secondary to his service-connected left leg disability.  The Veteran appealed this denial and the Board upheld the RO's denial in a September 1985 decision, finding there was no evidence of an inservice right wrist injury or a nexus between the Veteran's service-connected left leg disability and his claimed right wrist disability.

Subsequent to the September 1985 Board decision, new VA treatment records were added to the record.  A February 2009 VA treatment record noted that the Veteran had right wrist following a fall and an August 2010 VA treatment record noted that the Veteran was susceptible to falls and subsequent injuries as a result of his (service-connected) left peroneal palsy.  Taken together, these VA treatment records support the possibility of service connection on a secondary basis.  The new VA treatment records thereby satisfy the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection

An August 2010 VA treatment record noted that the Veteran's service-connected dropfoot (residual fracture of the left tibia and fibula with deep peroneal nerve palsy) has led to multiple subsequent injuries, including his left elbow fracture.  The note further indicated that this is often the case with peroneal palsy.  This supports the Veteran's consistent claim that the fall that led to his left humerus/elbow fracture was the result of his service-connected left leg disability.  There are no negative opinions of record to contradict this positive opinion.

In light of the August 2010 VA treatment record that serves as a positive nexus opinion, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current left elbow disability is related to his service-connected left leg disability.  38 C.F.R. §§ 3.303, 3.310 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left elbow disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right wrist condition has been received, the application to reopen is granted.

Entitlement to service connection for a left elbow disability is granted.


REMAND

With regard to the service connection claims, the Board finds that new VA examinations and opinions are warranted.  The Veteran was afforded a right wrist examination in September 2012.  However, the examiner failed to address the Veteran's use of crutches in conjunction with his service-connected left leg disability and the February 2009 VA treatment record noting increased right wrist pain after a fall.  This claim must be remanded to fully address the Veteran's contentions of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran has not been afforded a VA examination and opinion regarding his skin cancer, despite his testimony indicating a current diagnosis, lay evidence of inservice sun exposure, and his suggestion that his current diagnosis may be related to his inservice sun exposure.  Therefore, this claim must also be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the increased ratings claims, the Veteran testified at his March 2016 Board hearing that his left leg scars and low back disability had worsened since his most recent VA examination in September 2012.  As such, the Board finds that new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Finally, the Veteran's March 2016 hearing testimony clearly indicates that there are new and relevant VA treatment records, particularly for the skin cancer claim.  On remand, any updated VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records since 2011 from the West Los Angeles VAMC, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The Board is particularly interested in the Veteran's dermatological records.  All attempts to obtain these records must be documented in the claims file.  

2.  Thereafter, the Veteran should be scheduled for VA examination(s) in order to determine the nature and etiology of his claimed right wrist disorder and skin cancer and the current nature and severity of his service-connected left leg scars and low back disability.  The claims folder must be made available to the examiner(s) for review in connection with the examination.  The examination report(s) must reflect that such a review was conducted.  

With regard to the Veteran's right wrist and skin cancer, the examiner(s) must identify all current right wrist and skin cancer diagnoses.  S/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that each of these diagnoses had their initial onset in service or were otherwise caused or aggravated by his active service or a service-connected disability.  

* With regard to the right wrist, the examiner must address the Veteran's falls as a result of his service-connected left leg disability, as well as his use of crutches for his left leg disability.  
* With regard to skin cancer, the examiner should address the Veteran's claimed inservice sun exposure.

With regard to the Veteran's left leg scars and low back, the examiner should comment on the current severity of the Veteran's disabilities.  All appropriate testing, including range of motion measurement, should be completed.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


